Citation Nr: 1227201	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  00-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a gynecological disorder resulting in a hysterectomy (claimed as endometriosis). 

3.  Entitlement to service connection for a disability manifested by a nervous stomach, to include gastroesophageal reflux disease (GERD) and constipation.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Private Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard from April 1, 1975 to July 29, 1975 and for an additional eight weeks in 1976; she also served on active duty from March 1976 to November 1978.  The Veteran has also claimed other periods of service in a reserve component. 

These matters came before the Board of Veterans' Appeals  (Board) initially on appeal from a March 2000 decision, which denied the Veteran's claims for service connection for PTSD, endometriosis, and a disability manifested by a nervous stomach. The Veteran perfected a timely appeal of these determinations to the Board. 

In June 2002, the Veteran, accompanied by her spouse, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims file.   

In June 2003, the Board remanded this case for additional development and adjudication.  In a March 2007 decision, the Board affirmed the denials of the Veteran's claims for service connection for PTSD, for endometriosis, and for a disability manifested by a nervous stomach, to include GERD and constipation.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court). By an Order dated in October 2009, the Court granted the parties' Joint Motion to Vacate and Remand (joint motion) and remanded the appeal to the Board for action consistent with the joint motion.  Thereafter, in August 2010 the Board remanded the case for compliance with the joint motion.  

As noted in the August 2010 remand, in Clemons v. Shinseki, 23 Vet. App. 1   (2009), the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for an acquired psychiatric disorder, thus the first issue on appeal has recharacterized as shown on the title page.

The Board has also recharacterized the issue of entitlement to service connection for endometriosis as entitlement to service connection for a gynecological disorder resulting in a hysterectomy (claimed as endometriosis).

In December 2011 correspondence the Veteran's representative requested a 90 day extension of time to submit additional medical evidence and argument in connection with her case.  This request was granted in April 2012.  In July 2012 the Veteran's representative submitted additional argument and evidence along with a waiver of RO consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a gynecological disorder resulting in a hysterectomy (claimed as endometriosis) and a disability manifested by a nervous stomach, to include GERD and constipation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2012 correspondence the Veteran indicated that she wished to withdraw her appeal regarding the issue of entitlement to service connection for endometriosis (referred to above as a gynecological disorder).  

2.  There is competent evidence of a current diagnosis of PTSD; it is at least as likely as not that the Veteran's claimed in-service stressors occurred; the competent evidence is in relative equipoise regarding whether there is a nexus between PTSD and the in-service stressors.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a gynecological disorder by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in July 2012 correspondence the Veteran indicated that she wished to withdraw her appeal regarding the issue of entitlement to service connection for a gynecological disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn her appeal regarding the issue of entitlement to service connection for a gynecological disorder.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

This appeal arises out of the Veteran's assertion that her PTSD is related to her periods of active military service from April 1975 to November 1978.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD in particular requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The provisions of 38 C.F.R. § 3.304(f) provide, that if a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

Analysis

Initially, the Board notes that there is a current diagnosis of PTSD as shown by the June 2005 VA examination and VA outpatient treatment records dated through June 2011.  The pertinent issue in this case is whether there is sufficient corroboration of the Veteran's claimed statements.  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  "Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

In this case, the Veteran states that her stressors consist of several incidents.  The Veteran first states that she was the victim of a rape that occurred during her period of active duty for training in 1975.  The Veteran indicates that she told a nurse about the rape when she was noted to have a venereal disease in service, but also indicated that she does not remember the name of her assailant or the company.  She indicated only that the rapist was a male trainee.  In addition to this rape, the Veteran states that she was the victim of domestic abuse by her first husband, to whom she was married during active duty.  The Veteran indicated that her first husband beat her and that she had bruises because of the near constant beatings.  She also indicated that he had been arrested for indecent exposure while she was in the service.  The Veteran also states that she was the victim of female sexual molestation and sexual harassment by male superiors, although she states that she does not remember the names of the individuals involved or the name of the only other female recruit that may have been able to verify the events that the Veteran describes.

Service treatment records confirm that the Veteran was treated for a sexually transmitted disease during military service.  Significantly, the medical history portion of the Veteran's August 1975 Army enlistment examination report, noting her report of having been treated for gonorrhea in July 1975.  Furthermore, post-service treatment records show that the Veteran was treated for depression as early as August 1979.  This was noted to be the result of marital problems between the Veteran and her first husband, N.A.  Also, an April 1980 police report describes an incident that occurred in 1980 whereby the Veteran reported/complained that her first husband (N.A.) harassed her by attempting to run her off the road in a vehicle, and that she was pushed around by her husband, and then later he tried to force his way into her car and took her purse.  This report also shows that the Veteran's first husband previously assaulted her prior to their December 1979 divorce (a review of the claims file shows that the Veteran married N.A. in August 1977).  Finally, in June and July 2000 statements the Veteran's bother (J.C.M.) and mother (M.M.) wrote that the Veteran was abused by her first husband (N.A.) during the late 1970s.  

During the June 2005 VA psychiatric examination the Veteran reiterated her claimed stressors, reporting that she was raped while in the National Guard on active service during a training exercise in approximately June 1975.  She also indicated that she had a number of other stressor incidents while in the service.  She said that at the time and places where she was in the service, women were thought of as less than men and were dealt with often as sexual objects.  

She reported that the thing that she remembered most about during her military career was getting beaten up by her first husband (N.A.).  This occurred during 1977 and 1978.  She said it occurred virtually all of the time.  This was while she was in the service.  There were lots of drinking going on and lots of sexual behaviors going on in general.  The second most stressful event that she remembered from this period is the things that she was made to do in terms of sexual favors by her own drill sergeant in 1976.  She also suffered a sexual by women while she was on AIT training to be a cook.  

The Veteran brought to her VA examination documentation which showed that shortly after her period of service in August 1979, she entered a medical treatment facility having been referred by Dr. B. and treated by a doctor whose name the examiner could not read but appeared to be a medical doctor, and was observed to be depressed and down in the dumps.  Also mention was the fact that she had been having trouble with her husband.  Then, later in September 1979 she was given a trial of antidepressant medications to take care of acute depression and had insomnia and tension in her life.  The Veteran also brought with her a copy of the April 1980 police report showing how her first husband had harassed her by attempting to run her off the road.  The VA examiner wrote that there were no post-military stressors that would have a significant impact on understanding the Veteran's military-related stressors except those that appeared to be a continuation of stressful relationships that began in the military.  

As above, the examiner diagnosed the Veteran with PTSD.  He wrote that "[h]er stressor events were stated by the veteran today in such a way as to create a belief on the part of the examiner that she was describing events that actually happened." The examiner went on to note that ""t]here appears to be somewhat limited written evidence for the presence of these events" but noted the documents mention above. The examiner stated that "[t]hese documents tend to support the veteran's contention of mental health problems and stress related to her husband's abuse shortly after her service career." 

Furthermore, the Veteran was seen by a private physician, Dr. B.C. with a specialty in Psychiatry/Child and Adolescent Psychiatry/Addiction Medicine in April 2012.  Dr. B.C. performed a thorough review of medical records and related documentation and personally interviewed the Veteran and opined that the Veteran's PTSD was secondary to multiple stressors that occurred during her military service including sexual harassment and physical and sexual assaults.    

Dr. B.C. noted that the Veteran entered military service with no psychological issues.  She married a fellow service-man, N.A. in August 1977.  Dr. B.C. noted that his records reviewed indicated that the Veteran was experiencing psychiatric symptoms by December 1977 during her active service.  A laboratory form reportedly documented evaluation of the Veteran's thyroid functions to rule out a medical cause for her symptoms of decreased appetite and weight loss.  These studies were within normal limits.  Dr. B.C. also discussed in great detail the medical evidence confirming the Veteran's post-service psychiatric problems beginning as early as August 1979.  Dr. B.C. noted that while documentation of sexual harassment and the abuse that the Veteran experienced in service many not exist and may no longer be available, but that this was not unusual given that the instances of assault are frequently underreported.  The Veteran served in active duty from March 1976 to November 1978 and women were oftentimes not treated as equals, thus sexual harassment was experienced among many women at that time.  In this situation, the aggressor was also the Veteran's husband, a person who she felt would be "protected" by the Army.  She believed that any complaints she made would be overlooked, a common fear.  Here, however, there was documentation in service where shortly after her marriage she exhibited symptoms of anorexia.  He brother and mother had also thoroughly detailed their observations of the Veteran's change in behavior following military service.  These statements, combined with the post-service police report less than two years after discharge, make it abundantly clear that the Veteran's husband was threatening and continued to harass her.  These attacks had occurred on previous occasions.  To say that the assaults by N.A. and his menacing actions towards the Veteran only arose post-service seems implausible and does not match up with the chronology documented by the Veteran's family members.  

All service connection claims must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  The incidents the Veteran described are entirely consistent with the evidence noted above, specifically the in-service history of gonorrhea, the post-service psychiatric treatment records dated as early as August 1979, and the April 1980 police report showing a history of harassment by the Veteran's first husband during their marriage from August 1977 to December 1979 all support the incurrence of the Veteran's claimed stressor of in-service spousal abuse.  Corroboration of every detail of a stressor under such circumstances is not necessary.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Although it is true that the Veteran's in-service experiences have not been corroborated by official documents, the Board finds that there is sufficient evidence, under the special considerations in a claim for PTSD based on personal assault, to find that there does not need to be additional evidence to consider this stressor corroborated.  See 38 C.F.R. § 3.304(f)(3).  In finding that service connection for PTSD is warranted, the Board is aware that in the June 2005 VA opinion, the examiner attributed PTSD to "mental health problems and stress related to her husband's abuse shortly after her service career"; he, however, did not rule out the role of the contended stressors as actually beginning during military service.  However, Dr. B.C., the April 2012 private examiner opined that the Veteran's PTSD was related to in-service abuse from her husband, N.A., along with the sexual harassment she experienced being a woman in the military in the 1970s.  There is ample medical evidence of a current diagnosis of PTSD and the evidence is at least evenly divided as to whether the Veteran's claimed in-service stressor of spousal abuse occurred.  The Board further finds that the competent evidence is in relative equipoise regarding whether there is a nexus between the post-service development of PTSD and the in-service stressors.  Under these circumstances, and with the application of the doctrine of reasonable doubt, service connection for PTSD is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.304(f). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The appeal regarding the issue of entitlement to service connection for a gynecological disorder is dismissed.

Service connection for PTSD is granted.  


REMAND

Initially, the Board notes that in the August 2010 remand the Board directed the RO to contact the National Personnel Records Center (NPRC) and request copies of any service treatment records for the Veteran dated during her period of ACDUTRA from April 1, 1975 to July 29, 1975 and during her AIT in 1976 under her maiden name of McClammy and for the period after August 25, 1977 under her first married name of Atchison from the Moncrief Army Hospital. 

In December 2010 correspondence the RO requested the above records from the NPRC.  In a January 2011 response from the NPRC it was noted that VA had "requested that the NPRC discontinue honoring requests received directly from VA Regional Offices and Medical Centers.  According to procedures established by the VA, all VA requests for military personnel and medical information/records should be initiated through the Personnel Information Exchange System (PIES)."  It was indicated that for this reason, the NPRC was returning the RO's request.  Thereafter, the RO failed to make the appropriate request to the NPRC using PIES as indicated in the January 2011 response.  While the RO initially requested the Veteran's service records using PIES it does not appear that the RO's initial request through PIES specified the Veteran's maiden name of McClammy and her first married name of Atchison.  On remand, the RO should attempt to obtain any outstanding records from the NPRC through PIES, specifically searching under the Veteran's maiden name of McClammy and her first married name of Atchison.   

Next, the Veteran has been granted service connection for PTSD.  In July 2012 correspondence the Veteran's representative argued that the Veteran's nervous stomach, to include gastroesophageal reflux disease (GERD) and constipation was secondary to the medications that she takes as a result of her now service-connected PTSD.  The Veteran was afforded a VA gastroenterological examination in May 2005.  The examiner diagnosed chronic GERD and constipation and opined that the Veteran's current gastrointestinal problems were not related to her military service as there was no evidence of any chronic gastrointestinal disease in the military.  However, the examiner did not opine whether the Veteran's gastrointestinal problems were related to her now service-connected PTSD.  

On remand, an opinion should be obtained regarding whether the Veteran's current gastrointestinal disorders are related to her now service-connected PTSD or whether the service-connected PTSD has aggravated the Veteran's gastrointestinal disorders.  

Accordingly, the case is REMANDED for the following action:

1. Using PIES as indicated in the January 2011 correspondence from the NPRC, request from the NPRC copies of any outstanding service treatment records for the Veteran dated during her period of ACDUTRA from April 1, 1975 to July 29, 1975, during her AIT in 1976, and during her active service from March 1976 to November 1978 under her maiden name of McClammy and for the period after August 25, 1977 under her first married name of Atchison from the Moncrief Army Hospital.  All requests/responses should be associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of her gastrointestinal disorders and the relationship, if any, between these disorders and the Veteran's military service, to include her service-connected PTSD.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current gastrointestinal disorders are caused by or the result of her now current service-connected PTSD?

(b)  Is it at least as likely as not that either the Veteran's service-connected PTSD has aggravated the Veteran's gastrointestinal disorders?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the gastrointestinal disorders (i.e., a baseline) before the onset of the aggravation. 

In all conclusions, the examiner must explain the medical basis or bases for his or her opinions with use of the evidence of record.

In any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.  

3. After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


